EXHIBIT 99.1 Salt Lake City, Utah - Utah Medical Products, Inc.’s (Nasdaq: UTMD) financial results for 2007 were dragged down by a weak fourth quarter (4Q). A comparison of 4Q 2007 results to 4Q 2006 is accentuated by the fact that 4Q 2006 was the best quarter of 2006 in both sales and earnings per share (eps) performance, whereas 4Q 2007 was the lowest quarter in sales and second lowest quarter in eps in 2007.The primary difference in sales was due to a $182,000 shipment to China of blood pressure monitoring kits in 4Q 2006 that did not repeat in 4Q 2007, and a decline in shipments of Intran7 Plus intrauterine pressure catheters to U.S. hospitals of about $223,000. About 25% of the Intran Plus 4Q 2007 sales decline was due to unit price reductions.For the year, U.S. Intran Plus sales declined $926,000 or about 14%, while consolidated total UTMD sales declined only about $251,000.The decline in U.S. Intran Plus sales is primarily due to increased competition, including administrative restrictions of hospital group purchasing organizations (GPOs).In contrast, international sales of Intran Plus catheters in 2007 increased 33%. Changes in financial results compared to the same time period in the prior calendar year were as follows: 4Q (October
